

116 S2823 IS: Las Cruces Bataan Memorial Clinic Act
U.S. Senate
2019-11-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2823IN THE SENATE OF THE UNITED STATESNovember 7, 2019Mr. Udall (for himself and Mr. Heinrich) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo designate the community-based outpatient clinic of the Department of Veterans Affairs in Las
			 Cruces, New Mexico, as the Las Cruces Bataan Memorial Clinic.
	
 1.Short titleThis Act may be cited as the Las Cruces Bataan Memorial Clinic Act. 2.Designation of Las Cruces Bataan Memorial Clinic (a)DesignationThe community-based outpatient clinic of the Department of Veterans Affairs in Las Cruces, New Mexico, shall after the date of the enactment of this Act be known and designated as the Las Cruces Bataan Memorial Clinic.
 (b)ReferenceAny reference in any law, regulation, map, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be considered to be a reference to the Las Cruces Bataan Memorial Clinic.